Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant's election with traverse of Specie A, claims 1-30 in the reply filed on 12/29/2020 is acknowledged.  The traversal is on the ground(s) that “applicant is allowed reasonable number of species, and that there is overlapping scope between independent claims.”
This is not found persuasive because the following: a. The species A and the species B are distinct because they are not connected in at least one design, operation, or effect; b. the species A and B require a different field of search as already mentioned in the restriction requirement.  The prior art applicable to one species would not likely be applicable to another species, and that the species A and the species B might raises different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The examiner has realized that there would be serious burden on the examiner if the restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
An action on claims 1-30 follows:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 recites “a method determining a first controllable vehicle traveling along a mitigation road segment of a roadway; determining a control lane in the mitigation road segment, the control lane including the first controllable vehicle and being impedible by the first controllable vehicle; determining a first open lane in the mitigation road segment, the first open lane being adjacent to the control lane in the mitigation road segment; and applying a target mitigation speed to the first controllable vehicle in the control lane, the target mitigation speed being based on a traffic state of the first open lane, the target mitigation speed adjusting a traffic stream that flows through the first open lane to mitigate traffic congestion located downstream of the mitigation road segment.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a method with a series of steps, therefore, is a directed to a process which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
The claim is not directed to patent eligible application because the claim is directed to an abstract idea of a mental process. In this case, the claim is directed to an abstract idea of “determining a first vehicle travelling along a mitigation road segment, determining a control lane in said road segment, and determining a first open 
Claims 2-15 are rejected for the same reasons as set herein above because the claims contain no additional element or combination of elements that can integrate the judicial exception into a practical application. The claims do not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Claim 16 recites “A system comprising: one or more processors;
one or more memories storing instructions that, when executed by the one or more processors, cause the system to: determine a first controllable vehicle traveling along a mitigation road segment of a roadway; determine a control lane in the mitigation road segment, the control lane including the first controllable vehicle and being impedible by 
The claim falls within one of the four statutory categories of invention since the claim is directed to a system, therefore, is a directed to a machine which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
The claim is not directed to patent eligible application because the claim is directed to an abstract idea of a mental process. In this case, the claim is directed to an abstract idea of “determining a first vehicle travelling along a mitigation road segment, determining a control lane in said road segment, and determining a first open lane in said road segment”, which is a concept that can be performed in human mind.  In claim 16, the features of “determining a first controllable vehicle…, determining a control lane…, and determining a first open lane…” are recited at a high level of generality because these could practically be performed in human mind without a need of a computer or a machine.  Claim 16 further recites the additional feature of “applying a target mitigation speed to the first controllable vehicle in the control lane, the target 
The claim further recites additional elements, such as memories that stores instructions and one or more processors. However, these additional elements are well-understood, routine, and conventional activity in the relevant field. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer. Viewed as a whole, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Regarding claims 17-30, the claims are rejected for the same reasons as set herein above because the claims contain no additional elements or combination of elements that can integrate the judicial exception into a practical application. The
claims do not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
          Examiner’s Comments regarding the most relevant Prior Art of Record
The following reference is the most relevant prior art of record: the patent application publication No. US 2019/0329778 A1 (D’sa reference).  D’sa discloses “a merge behavior system that assists a host vehicle positioned in a merge lane that is 
				Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985. The examiner can normally be reached on from 6:00AM to 2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith, can be reached on (571) 270-3969.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status Information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direcf.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662